  Case 1:18-cr-00063-LPS Document 88 Filed 11/10/20 Page 1 of 2 PageID #: 254



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


UNITED STATES OF AMERICA,

               Plaintiff,

       V.                                                   Crim. No. 18-63-LPS-2

TANASHIA HARDING,

               Defendant.


                                            ORDER

       At Wilmington this 10 th day of November, 2020, having reviewed Defendant Tanashia

Harding's June 10, 2020 Emergency Motion for Compassionate Release (D.I. 79) ("First

Motion") and the Government's Response (D.I. 81), as well as Defendant' s July 29, 2020 Letter

Regarding Danbury FCI (D.I. 84) ("Second Motion") and the Government' s Response (D.I. 87),

and recognizing that the Court previously denied without prejudice to renew Defendant's First

Motion (see D.I. 85),

       IT IS HEREBY ORDERED that Defendant' s Second Motion (D.I. 84) is DENIED

WITHOUT PREJUDICE. The Court understands the Second Motion to be directed to faulting

the conditions of confinement at FCI Danbury, a facility located in the District of Connecticut.

This Court lacks jurisdiction over such complaints. See, e.g., Rice v. Young, 2020 WL 3432635 ,

at * 1 (M.D. Pa. June 23, 2020); Nwanze v. Hahn , 97 F. Supp. 2d 665, 669 (W.D. Pa. 2000).

       To the extent that Defendant's Second Motion (D.I. 84) requests or renews a request for

compassionate release, IT IS HEREBY ORDERED that the motion is DENIED WITHOUT

PREJUDICE. There is no indication that Ms. Harding has made the necessary request to the

Bureau of Prisons; therefore, she has failed to exhaust her administrative remedies. See United
  Case 1:18-cr-00063-LPS Document 88 Filed 11/10/20 Page 2 of 2 PageID #: 255




States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (exhaustion is "glaring roadblock foreclosing

compassionate release"). For the same reason, the First Motion remains denied without

prejudice to renew for failure to exhaust administrative remedies.




                                                    L__~~ ~
                                                  HONORABLE LEONARD P. STARK
                                                  UNITED STATES DISTRICT JUDGE
